DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5-6, 10-12, 16-18 have been amended. Claims 1-20 remain pending and are ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the current location" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-17 depend upon claim 12, thus inherit its deficiencies and therefore are rejected as well.
Claim 18 recites the limitation "the identification of at least one individual" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 depend upon claim 18, thus inherit its deficiencies and therefore are rejected as well.

Response to Arguments
Applicant’s arguments filed 03/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the eleventh page of the remarks (numbered as page 17) which recites:
“The cited paragraphs, as well as the remainder of Nakajima et al. fail to teach "an evaluation component that analyzes a condition of an environment at the second location based on information received from the at least one remote device and determines a current location of an at least one individual; an adjustment component that facilitates a change to at least one parameter of the at least one remote device based on the condition of the environment and the current location of the at least one individual, wherein the change results in a modification to the condition of the environment at the second location while supporting structure automation functionality."
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Ribbich, has been relied upon to reject the limitations incorporated in the amendment. 
For similar as those presented above with respect to independent claim 1, claims 12 and 18 are rejected in view of the cited references.
Dependent claims 2-11, 13-17, and 19-20 depend directly, or indirectly, from independent claims 1, 12, and 18. The rejections to these claims are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US 2017/0108236 A1 – hereinafter Guan) in view of Ribbich et al. (US20160327921A1 – hereinafter Ribbich) further in view of Nakajima et al. (US 20130065608A1 –hereinafter Nakajima).
Regarding Claim 1, Guan teaches a system, comprising:
a memory that stores executable components (see [0097]; Guan teaches the storage device 520 as used herein generally refers to any medium capable of reading and/or writing data, and includes, without limitation to, random access memory (RAM) and read-only memory (ROM)); and 
a processor, operatively coupled to the memory, that executes the executable components (see [0095]; Guan teaches processing module 110 may include one or more processors 512), the executable components comprising: 
a communications component that facilitates a communication between a central device and at least one remote device (see [0085]; Guan teaches communication module 140 (communications component) may be configured to enable communication within the environment control system, between the environment control system and external devices, or between the environment control system and/or external devices and other systems or devices. See [0117] and Fig. 13-A, 13-C; Guan teaches the module structures of two types of smart switches. Therefore, smart switches (central device) comprise communication module 140. See [0124]; Guan teaches one or more smart switches 1410 (central device) may be connected with devices including but not limited to light 1441-1, thermometer 1442-1, vent outlet 1443-1, smart plug 1444-1, home appliance 1445-1, security device 1446-1, fan 1447-1, and television 1448-1, etc.. See [0084]; Guan teaches the environment control system in the present application may be applied to multiple environments, such as homes, offices, schools, hospitals, and other private or public areas. Therefore, the devices that connected to the smart switches 1410 (central device) may be remote devices), wherein the central device is positioned at a first location within a structure and the at least one remote device is positioned at a second location within the structure (See [0114]; Guan teaches examples of the functions of communication module 140 further include video and/or phone calls (communication between the environment control system and mobile devices) within a family environment (such as between upstairs and down stairs, and between different rooms). See [0124]; Guan teaches one or more smart switches 1410 (central device) may be connected with devices including but not limited to light 1441-1, thermometer 1442-1, vent outlet 1443-1, smart plug 1444-1, home appliance 1445-1, security device 1446-1, fan 1447-1, and television 1448-1, etc.. See [0168] and Fig. 33; the user may control light luminance in the different rooms. Therefore, the smart switch may be positioned at different location with the light devices (remote devices));
an evaluation component that analyzes a condition of an environment at the second location based on information received from the at least one remote device and (see [0104]; Guan teaches a light sensing system may detect and/or monitor sunlight intensity, time, visibility, and on/off conditions of lights. See [0100]; Guan teaches sensing module 120 (including light intensity sensors and ambient light sensors) may have different structures and be connected with different peripheral devices (including light device). See [0165]; Guan teaches the smart lighting mode, as a component of the environment control system, may select corresponding lighting change modes according to a user's manual setting or automatic setting, from a close range or far away, in wired or wireless manner. The selection of light modes is based on various types of information and data received (such as security alarm, emergency weather, emergency event, temperature changing, moving or in-and-out of the user indoor and outdoor, different time periods of daytime and night, natural light changing of environment). See [0168] and Fig. 33; the user may control light device 3311, 3321, 3331 in kitchen 3310, bedroom 3320 and lounge 3330, etc. Since luminance control of the smart lighting mode is based on the data received from light sensor system that connected with light device 3311, 3321, 3331 in different rooms, it corresponds to 'an evaluation component that analyzes a condition of an environment at the second location based on information received from the at least one remote device'))
an adjustment component that facilitates a change to at least one parameter of the at least one remote device based on the condition of the environment and(see [0122]; Guan teaches based on, by way of example and without any limitation, the forms of modules in the above descriptions, the environment control system may achieve a series of smart, automatic, manual, or semi-automatic operations. For example, such operations may be, adjusting home lighting devices through automatic sensing of movements of persons, detecting and alarming functions of smart home security system, automatic temperature and humidity adjustment, internal video calls, calendar, weather, and security notifications, utility fee payments, shopping, and personal money transfers, preset or automatic control of home appliances, and GPS location confirmation of family members and pets); and 
an activation component that implements an event at the second location (see [0122]; Guan teaches such operations may be, adjusting home lighting devices through automatic sensing of movements of persons, detecting and alarming functions of smart home security system, automatic temperature and humidity adjustment, internal video calls, calendar, weather, and security notifications, utility fee payments, shopping, and personal money transfers, preset or automatic control of home appliances, and GPS location confirmation of family members and pets)
However, Guan does not explicitly teach: an evaluation component that … determines a current location of an at least one individual; an adjustment component that facilitates a change to at least one parameter of the at least one remote device based on … the current location of the at least one individual; an activation component that implements an event at the … location based at least in part on detection of an authorized voice signature, wherein a notification is transmitted to a mobile device associated with an authorized individual based on an unauthorized voice signature being detected at the second location.
Ribbich from the same or similar field of endeavor teaches:
an evaluation component that … determines a current location of an at least one individual; (see [0007]; Ribbich: “the first remote sensor unit of the home control system includes an occupancy sensor configured to detect presence of a user within the second room.” See [0122]; Ribbich: “the main control unit uses input from multiple different sensor units to determine the room in which an occupant is located. For example, the main control unit may use signals from motion sensors or occupancy sensors of the sensor units to determine which rooms are occupied.”)
an adjustment component that facilitates a change to at least one parameter of the at least one remote device based on … the current location of the at least one individual; (see [0145]; Ribbich: “Determining the occupancy of a home allows user control device 100 to make energy efficient operating decisions by reducing conditioning and power consumption when a home is unoccupied. User comfort may be increased when user control device 100 is able to anticipate occupancy and condition the home to user preferences by the time the home is occupied.” See [0090]; Ribbich: “If an occupancy sensor detects that the storage room is occupied, the user control device can increase or decrease the temperature of the room via HVAC equipment, open blinds, turn on lights, etc., to make the room more comfortable for the occupants.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Guan to include Ribbich’s features of an evaluation component that determines a current location of an at least one individual; an adjustment component that facilitates a change to at least one parameter of the at least one remote device based on the current location of the at least one individual. Doing so would reduce energy waste, extend equipment life, or assure proper control response. (Ribbich, [0212])
Nakajima from the same or similar field of endeavor teaches an activation component that implements an event at the … location (see [0034]; Nakajima: “an unauthorized user of the electronic device can be detected (e.g., it can be detected that someone other than the owner of the electronic device has gained possession of or is using the electronic device). When the unauthorized user has been detected, various safety measures can be taken. For example, information related to the unauthorized user's identity or operation of the electronic device or information related to the current location of the electronic device can be gathered. In some embodiments, the owner can be notified that an unauthorized user has been detected by sending an alert notification through, for example, an e-mail, text message, facsimile, or any other suitable medium.”) based at least in part on detection of an authorized voice signature (see [0037]; Nakajima: “a voice recognition system can be used to determine the current' user identity. In some embodiments, the current's user voice can be recorded through a microphone, such as microphone 114 of FIG. 1. The recording can then be analyzed to determine whether or not the recorded voice matches the voice of an authorized user (e.g., matches a “voice print” of an authorized user)”), wherein a notification is transmitted to a mobile device associated with an authorized individual based on an unauthorized voice signature being detected at the second location. (see [0050]; Nakajima: “When an unauthorized user is detected, various types of information can be gathered (e.g., information related to the identity of the current user, information related to the current user's operation of the electronic device, information related to the electronic device's location, or any combination of the above) and a responsible party can be notified with an “alert notification”. In some embodiments, the alert notification can be a general message conveying that the electronic device is not in the possession of an authorized user. For example, a message such as, “Warning, your cellular phone may have been stolen” or “Your electronic device may be in the possession of an unauthorized user” can be sent to the responsible party. See [0051]; Nakajima: “The “responsible party” can be any person or persons who are suitable to receive the alert notification. For example, the responsible party can be the owner of the electronic device. As another example, the responsible party can be the proper authorities or the police. As yet another example, the responsible party can be any person listed in a contact book stored in the electronic device. As yet another example, the responsible party can be a cellular phone carrier for the electronic device.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guan and Ribbich to include Nakajima’s features of implementing an event at the location based at least in part on detection of an authorized voice signature, wherein a notification is transmitted to a mobile device associated with an authorized individual based on an unauthorized voice signature being detected at the second location. Doing so would transmitting an alert notification to a responsible party for the electronic device and improve the owner’s security. (Nakajima, [0002]-[0003])

Regarding claim 2, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 1 above, Guan further teaches wherein the central device is classified as a gateway device (see [0117] and Fig. 13-A, C; Guan teaches the module structures of two types of smart switches. Therefore, smart switches (central device) comprise communication module 140. See [0110]; Guan teaches communication module 140 may include one or more gateways 1112. Therefore, the smart switches (central device) is classified as a gateway device), and wherein the at least one remote device is classified as an internet of things device (see [0109; Guan teaches computer devices may be used for controlling smart lighting devices, etc. See [0168] and Fig. 33; the user may control light luminance in the different rooms. Therefore, the smart switch may be positioned at different location with the light devices (remote devices). Therefore, it corresponds to ‘the at least one remote device is classified as an internet of things device’).  

Regarding claim 5, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 1 above, Ribbich further teaches wherein the adjustment component facilitates a temperature change at the second location based on an the current location of the at least one individual. (see [0230]; Ribbich: “user control device 100 may adjust compressor staging in a connected AC unit based on occupancy. In one embodiment, user control device 100 may detect a change in occupancy and adjust compressor staging accordingly. For example, user control device 100 may detect that more motion is occurring, and increase staging to maintain temperature.”)
The same motivation to combine Guan and Ribbich set forth for Claim 1 equally applies to Claim 5.

Regarding claim 6, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 1 above, Ribbich further teaches wherein the adjustment component facilitates a lighting change at the second location based on the current location of the at least one individual. (see [0090]; Ribbich: “If an occupancy sensor detects that the storage room is occupied, the user control device can increase or decrease the temperature of the room via HVAC equipment, open blinds, turn on lights, etc., to make the room more comfortable for the occupants.”)
The same motivation to combine Guan and Ribbich set forth for Claim 1 equally applies to Claim 6.

Regarding claim 7, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 1 above, Guan further teaches further comprising at least one sensor associated with the at least one remote device, wherein the at least one sensor determines a presence of an individual at the second location (see [0181]; Guan teaches motion of human, animal or other moving object detected by the motion sensor, etc.).

Regarding claim 8, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 7 above, Guan further teaches wherein the at least one remote device is a smart vent that automatically adjusts as a function of a stated preference of the at least one individual (see Fig. 14 and [0201]; Guan teaches the external device 1443 may be a vent outlet of a smart fan. The instructions received by the Smart fan from the processing module 110 may include, without limitation to, the control over the dimension and direction of the outlet of the fan, the control over the rotating speed, acceleration, and delivery of the fan blade, for controlling the room temperature. See [0087]; Guan teaches step 230 may then make a judgment according to a user's preference or setting of room temperature, and let Step 250 drive air conditioners and vent outlets to control the room temperature. Therefore, it corresponds to ‘a smart vent automatically adjusts as a function of a stated preference of the individual’).

Regarding claim 9, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 7 above, Guan further teaches wherein the at least one remote device is an air humidity device (see [0103]; Guan teaches devices used to detect and/or monitor humidity include but are not limited to capacitive humidity sensors, resistive humidity sensors, thermal conductivity humidity sensors, and gravimetric hygrometers, etc.), and wherein the adjustment component automatically adjusts an output of the air humidity device as a function of a stated humidity level preference of the at least one individual (see [0122]; Guan teaches the environment control system may operate automatic temperature and humidity adjustment. See [0099]; Guan teaches the mathematical model may analyze, judge, predict, and imitate environmental changes and characteristics of user behaviors preference of temperature and humidity).

Regarding claim 10, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 7 above, Guan further teaches wherein the evaluation component is a sensor that monitors ambient conditions within the structure (see [0005]; Guan teaches an ambient light sensor capable of sensing luminous intensity of ambient light), and wherein the adjustment component facilitates the change based on an ambient condition preference of the individual (see [0173]; Guan teaches setting of light luminance may be based on the user's preference).

Regarding claim 11, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 7 above, Guan further teaches wherein the at least one remote device is a filter device (see [0103]; Guan teaches devices used to detect and/or monitor air and water pollutions include but are not limited to chemistry reagents, pH monitors, conductivity meters, dissolved oxygen monitors, and nephelometers, etc. Devices used to detect and/or monitor microorganisms include but are not limited to biological toxicity test apparatuses, etc. Devices used to detect and/or monitor allergen include but are not limited to enzyme-linked immunosorbent assays, lateral flow assays, polymerase chain reactions, and adenosine triphosphate (ATP) assays, etc.), and wherein the evaluation component analyzes an allergen level  and the adjustment component adjusts an air flow through the filter device based on an allergen level preference of the individual (see [0103]; Guan teaches detected and/or monitored data may be recognized, and compared with a reference value, reference range, threshold, preset value, or predicted value. Therefore, the allergen level must be analyzed by the system. See [0216]-[0217]; Guan teaches an emergency event comprises changes of weather such as environmental pollution. After an emergency event is detected, the environment control system may match the detected event with the preset events, and execute planned responses with respect to the corresponding events if a match is found. Responses to emergency events may be other types, such as controlling the on/off of the ventilation devices and the sprinklers).

Regarding claim 12, Guan teaches a method, comprising:
facilitating, by a system comprising a processor (see [0095]; Guan teaches processing module 110 may include one or more processors 512), a communication link between a controller device, a first auxiliary device, and a second auxiliary device (see [0085]; Guan teaches communication module 140 may be configured to enable communication within the environment control system, between the environment control system and external devices, or between the environment control system and/or external devices and other systems or devices. See [0117] and Fig. 13-A, C; Guan teaches the module structures of two types of smart switches. Therefore, smart switches (controller device) comprise communication module 140. See [0124]; Guan teaches one or more smart switches 1410 (controller device) may be connected with devices including but not limited to light 1441-1, thermometer 1442-1, vent outlet 1443-1, smart plug 1444-1, home appliance 1445-1, security device 1446-1, fan 1447-1, and television 1448-1, etc.. See [0245]; Guan teaches the environment control system may turn on the air conditioner in the bedroom slowly at 6:50 am; turn on the light in the bedroom at 7 am; preheat the water heater in the bathroom at 7:10 am; turn on the light in the bathroom at 7:15 am; turn off the air conditioner and light in the bedroom at 7:20 am; turn on the light in the kitchen at 7:35 am, and turn on the range hood after the user has turned on the gas; turn off the water heater and light in the bathroom at 7:38 am; after the user turns off the gas, turn off the range hood; turn on the dishwasher at 7:50 am; turn off the dishwasher and light at 7:55 am; turn on the light in the lounge and broadcast the weather forecast at 7:55 am; open the door and turn off the indoor light at 8 am. Therefore, it corresponds to ‘a communication link between a controller device, a first auxiliary device, and a second auxiliary device’), wherein the facilitating the communication link comprises defining a communication standard that controls a communication between the first auxiliary device and the second auxiliary device (see [0093]; Guan teaches the connection between different modules of the environment control system, between modules and external devices, and between the system and storage devices or cloud servers may be wired or wireless. Wired connections may include, without limitation to, metal cables, optical cables, and hybrid cables. Wireless connections may include, without limitation to, radio communication, free-space optical communication, sonic communication, and electromagnetic induction communication. See [0167]; Guan teaches the environment control system may include or provide one port or connection standard. One home appliance or other device may pair with the environment control system if the home appliance or other device has the corresponding port or connection standard. Therefore, there is a communication standard that controls a communication between the first auxiliary device and the second auxiliary device); 
implementing, by the system, a first change at the first auxiliary device based on a first determination that a first condition within an environment of the first auxiliary device is to be changed (see [0214]; Gaun teaches the smart switch (controller device) may acquire data related to the outer environment via the sensing module 120 and send the following instructions to the vehicle 4720: starting the vehicle 20 to 30 minutes ahead of time; initializing the air conditioner; switching the air conditioner to the heating mode. Since the smart switch (controller device) may adjust the air conditioner to the heating mode based on the changing condition within the vehicle, it corresponds to ‘implementing a first change at the first auxiliary device based on a first determination that a first condition within an environment of the first auxiliary device is to be changed’); 
implementing, by the system, a second change at the second auxiliary device based on a second determination that a second condition within the environment of the second auxiliary device is to be changed (see [0144]; Guan teaches if object motion is detected, then turn on the light for several minutes then turn it off; if the wake up mode is detected, then take several minutes to turn lights from off to on; if the sleep mode is detected or monitored, then take several minutes to turn lights from on to off; if the leaving mode is detected or monitored, then turn corresponding lights on at a particular moment and off at another moment; if the night mode is detected, and if continuous object motions are detected and/or monitored, then increase light luminance, and if no continuous object motion is detected and/or monitored, then decrease light luminance. Therefore, it corresponds to ‘implementing a second change at the second auxiliary device based on a second determination that a second condition within the environment of the second auxiliary device is to be changed’); and 
However, Guan does not explicitly teach implementing, by the system, an event at the second auxiliary device based at least in part on identification of at least one individual, the current location of the identified at least one individual, and detection of an authorized voice signature, wherein a notification is transmitted to a mobile device associated with an authorized individual based on an unauthorized voice signature being detected at the second auxiliary device.
Ribbich from the same or similar field of endeavor teaches:
implementing, by the system, an event at the second auxiliary device based at least in part on identification of at least one individual, the current location of the identified at least one individual, and detection of an authorized voice signature (see [0181]; Ribbich: “User control device 100 may identify a user and load user-specific climate control settings for the identified user (step 3952). In some embodiments, user control device 100 identifies the user by communicating with a portable device carried by the user (e.g., a phone, a RFID card, a NFC tag, etc.). In other embodiments, the user is identified by voice, by appearance, or any other data collected by sensors 3120. User control device 100 may determine that the user is located within a first zone 3902 of a home or building (step 3954) and may operate home/building equipment to achieve the user-specific climate control settings in the first zone 3902 (step 3956).”), wherein (see [0006]; Ribbich: “In some embodiments of the home control system, the non-HVAC equipment includes a lighting system. The thermostat is configured to operate the lighting system based on the voice command received from the first remote sensor unit. In some embodiments, the thermostat is configured to control a light in a third room of the building based on a command received by the first remote sensor unit in the second room of the building.” See [0024]; Ribbich: “the sensor unit includes a microphone configured to receive a voice command from a user within the second room of the home.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Guan to include Ribbich’s features of implementing, by the system, an event at the second auxiliary device based at least in part on identification of at least one individual, the current location of the identified at least one individual, and detection of an authorized voice signature, and wherein voice signature being detected at the second auxiliary device. Doing so would reduce energy waste, extend equipment life, or assure proper control response. (Ribbich, [0212])
However, it does not explicitly teach: wherein a notification is transmitted to a mobile device associated with an authorized individual based on an unauthorized voice signature…
Nakajima from the same or similar field of endeavor teaches wherein a notification is transmitted to a mobile device associated with an authorized individual based on an unauthorized voice signature… (see [0037]; Nakajima: “a voice recognition system can be used to determine the current' user identity. In some embodiments, the current's user voice can be recorded through a microphone, such as microphone 114 of FIG. 1. The recording can then be analyzed to determine whether or not the recorded voice matches the voice of an authorized user (e.g., matches a “voice print” of an authorized user)”. See [0050]; Nakajima: “When an unauthorized user is detected, various types of information can be gathered (e.g., information related to the identity of the current user, information related to the current user's operation of the electronic device, information related to the electronic device's location, or any combination of the above) and a responsible party can be notified with an “alert notification”. In some embodiments, the alert notification can be a general message conveying that the electronic device is not in the possession of an authorized user. For example, a message such as, “Warning, your cellular phone may have been stolen” or “Your electronic device may be in the possession of an unauthorized user” can be sent to the responsible party. See [0051]; Nakajima: “The “responsible party” can be any person or persons who are suitable to receive the alert notification. For example, the responsible party can be the owner of the electronic device. As another example, the responsible party can be the proper authorities or the police. As yet another example, the responsible party can be any person listed in a contact book stored in the electronic device. As yet another example, the responsible party can be a cellular phone carrier for the electronic device.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guan and Ribbich to include Nakajima’s features of implementing an event at the location based at least in part on detection of an authorized voice signature, wherein a notification is transmitted to a mobile device associated with an authorized individual based on an unauthorized voice signature being detected at the second location. Doing so would transmitting an alert notification to a responsible party for the electronic device and improve the owner’s security. (Nakajima, [0002]-[0003])

Regarding claim 13, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 12 above, Guan further teaches wherein the first auxiliary device and the second auxiliary device are classified as internet of things devices (see [0202]; Guan teaches the external device may be a smart heating system (the first auxiliary device), and instructions from the processing module 110 may include, and without limitation to, turning the fireplace on, adding fuel, the amount of fuel added, the intensity of the fire, opening the fireplace, turning on the exhaust fan, etc.. See [0109]; Guan teaches computer devices may be used for controlling smart lighting devices (the second auxiliary device), etc. See [0141]; Guan teaches the environment control system may include local Internet of Things of the family).

Regarding claim 14, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 12 above, Guan further teaches wherein the first auxiliary device is a heating element of a heating, air conditioning, and ventilation system (see [0202]; Guan teaches the external device may be a smart heating system (the first auxiliary device)), and wherein the second auxiliary device is a lighting element (see [0109]; Guan teaches computer devices may be used for controlling smart lighting devices (the second auxiliary device), etc.).

Regarding claim 15, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 12 above, Guan further teaches wherein the implementing the first change comprises transmitting a first instruction to the first auxiliary device, the first instruction specifies the first change (see [0202]; Guan teaches the external device may be a smart heating system, and instructions from the processing module 110 may include, and without limitation to, turning the fireplace on, adding fuel, the amount of fuel added, the intensity of the fire, opening the fireplace, turning on the exhaust fan, etc. Therefore, the smart heating system is transmitted the instruction that specifies the change), and wherein the implementing the second change comprises transmitting a second instruction to the second auxiliary device, the second instruction specifies the second change (see [0144]; Guan teaches the environment control system is initiated, the control module 130 of the environment control system may compare the one or more recognized modes with one or more predefined or customized trigger modes. If one or more mode detected by the control module 130 of the environment control system matches the predefined or customized trigger mode, for example, if object motion is detected, then turn on the light for several minutes then turn it off; if the wake up mode is detected, then take several minutes to turn lights from off to on; if the sleep mode is detected or monitored, then take several minutes to turn lights from on to off; if the leaving mode is detected or monitored, then turn corresponding lights on at a particular moment and off at another moment; if the night mode is detected, and if continuous object motions are detected and/or monitored, then increase light luminance, and if no continuous object motion is detected and/or monitored, then decrease light luminance. Therefore, the environment control system transmits an instruction that specifies to the light).

Regarding claim 16, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 12 above, Ribbich teaches further comprising: determining, by the system, a presence of an at least one individual within the environment of the first auxiliary device, wherein the implementing the first change is based on a defined preference of the at least one individual and related to the first auxiliary device. (see [0145]; Ribbich: “Determining the occupancy of a home allows user control device 100 to make energy efficient operating decisions by reducing conditioning and power consumption when a home is unoccupied. User comfort may be increased when user control device 100 is able to anticipate occupancy and condition the home to user preferences by the time the home is occupied. Occupancy-based operation and control of an HVAC system allows user control device 100 to conserve energy and allow users arrive home to a comfortable environment without requiring any programming effort on the part of the user.”)
The same motivation to combine Guan and Ribbich set forth for Claim 12 equally applies to Claim 16.

Regarding claim 17, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 16 above, Ribbich teaches further comprising: determining, by the system, the presence of the at least one authorized individual within the environment of the second auxiliary device, wherein the implementing the second change is based on another defined preference of the individual and related to the second auxiliary device. (see [0224]; Ribbich: “user control device 100 may be able to communicate with external calendars and applications to determine a user's schedule. User control device 100 may be able to detect which user is home and adjust the operating schedule to accommodate that user's preferences.” See [0090]; Ribbich: “If an occupancy sensor detects that the storage room is occupied, the user control device can increase or decrease the temperature of the room via HVAC equipment, open blinds, turn on lights, etc., to make the room more comfortable for the occupants.”)

Regarding claim 18, Guan teaches a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
establishing a communication between a gateway device and an internet of things device, wherein the gateway device is positioned at a first location within a structure and the internet of things device is positioned at a second location within the structure (see Fig. 28 and [0005]; Guan teaches the first panel/front panel/ smart switch (controller device) may include a gateway, which may be a smart gateway. See Fig. 28 and [0151]; Guan teaches the first panel/front panel/ smart switch (controller device) connects to the simplified switches that are located in different locations of the house. See [0124]; Guan teaches one or more simplified smart switches 1420 may be connected with devices including but not limited to light 1441-2, thermometer 1442-2, vent outlet 1443-2, smart plug 1444-2, home appliance 1445-2, security device 1446-2, fan 1447-2, and television 1448-2, etc. Therefore, the communication between a gateway device and an internet of things device that are different locations within the house is established); 
receiving a condition of an environment at the second location, (see [0005]; Guan teaches an ambient light sensor capable of sensing luminous intensity of ambient light); 
instructing the internet of things device to adjust a heating parameter or a lighting parameter based on the condition of the environment (see [0173]; Guan teaches automatically control light luminance of a room according to detected temperature change in the room) (see [0173]; Guan teaches once triggered, the light may be maintained for a period of time, such as at least 30 minutes, until turned off by the light-on algorithm. Therefore, the adjusting of light luminance of a room results to the condition of the environment at that room); and
implementing an event at the second location (see [0122]; Guan teaches such operations may be, adjusting home lighting devices through automatic sensing of movements of persons, detecting and alarming functions of smart home security system, automatic temperature and humidity adjustment, internal video calls, calendar, weather, and security notifications, utility fee payments, shopping, and personal money transfers, preset or automatic control of home appliances, and GPS location confirmation of family members and pets)
However, Guan does not explicitly teach: receiving … the identification of at least one individual and a current location of the at least one individual…; instructing …the current location of the identified at least one individual; implements an event at the … location based at least in part on detection of an authorized voice signature, wherein a notification is transmitted to a mobile device associated with an authorized individual based on an unauthorized voice signature being detected at the second location.
Ribbich from the same or similar field of endeavor teaches:
receiving … the identification of at least one individual and a current location of the at least one individual… ((see [0181]; Ribbich: “User control device 100 may identify a user and load user-specific climate control settings for the identified user (step 3952). In some embodiments, user control device 100 identifies the user by communicating with a portable device carried by the user (e.g., a phone, a RFID card, a NFC tag, etc.). In other embodiments, the user is identified by voice, by appearance, or any other data collected by sensors 3120. User control device 100 may determine that the user is located within a first zone 3902 of a home or building (step 3954) and may operate home/building equipment to achieve the user-specific climate control settings in the first zone 3902 (step 3956).”) See [0007]; Ribbich: “the first remote sensor unit of the home control system includes an occupancy sensor configured to detect presence of a user within the second room.” See [0122]; Ribbich: “the main control unit uses input from multiple different sensor units to determine the room in which an occupant is located. For example, the main control unit may use signals from motion sensors or occupancy sensors of the sensor units to determine which rooms are occupied.”);
 instructing …the current location of the identified at least one individual; (see [0145]; Ribbich: “Determining the occupancy of a home allows user control device 100 to make energy efficient operating decisions by reducing conditioning and power consumption when a home is unoccupied. User comfort may be increased when user control device 100 is able to anticipate occupancy and condition the home to user preferences by the time the home is occupied.” See [0090]; Ribbich: “If an occupancy sensor detects that the storage room is occupied, the user control device can increase or decrease the temperature of the room via HVAC equipment, open blinds, turn on lights, etc., to make the room more comfortable for the occupants.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guan to include Ribbich’s features of receiving the identification of at least one individual and a current location of the at least one individual, and instructing the current location of the identified at least one individual. Doing so would reduce energy waste, extend equipment life, or assure proper control response. (Ribbich, [0212])
Nakajima from the same or similar field of endeavor teaches implements an event at the … location (see [0034]; Nakajima: “an unauthorized user of the electronic device can be detected (e.g., it can be detected that someone other than the owner of the electronic device has gained possession of or is using the electronic device). When the unauthorized user has been detected, various safety measures can be taken. For example, information related to the unauthorized user's identity or operation of the electronic device or information related to the current location of the electronic device can be gathered. In some embodiments, the owner can be notified that an unauthorized user has been detected by sending an alert notification through, for example, an e-mail, text message, facsimile, or any other suitable medium.”) based at least in part on detection of an authorized voice signature (see [0037]; Nakajima: “a voice recognition system can be used to determine the current' user identity. In some embodiments, the current's user voice can be recorded through a microphone, such as microphone 114 of FIG. 1. The recording can then be analyzed to determine whether or not the recorded voice matches the voice of an authorized user (e.g., matches a “voice print” of an authorized user)”), wherein a notification is transmitted to a mobile device associated with an authorized individual based on an unauthorized voice signature being detected at the second location. (see [0050]; Nakajima: “When an unauthorized user is detected, various types of information can be gathered (e.g., information related to the identity of the current user, information related to the current user's operation of the electronic device, information related to the electronic device's location, or any combination of the above) and a responsible party can be notified with an “alert notification”. In some embodiments, the alert notification can be a general message conveying that the electronic device is not in the possession of an authorized user. For example, a message such as, “Warning, your cellular phone may have been stolen” or “Your electronic device may be in the possession of an unauthorized user” can be sent to the responsible party. See [0051]; Nakajima: “The “responsible party” can be any person or persons who are suitable to receive the alert notification. For example, the responsible party can be the owner of the electronic device. As another example, the responsible party can be the proper authorities or the police. As yet another example, the responsible party can be any person listed in a contact book stored in the electronic device. As yet another example, the responsible party can be a cellular phone carrier for the electronic device.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guan and Ribbich to include Nakajima’s features of implementing an event at the location based at least in part on detection of an authorized voice signature, wherein a notification is transmitted to a mobile device associated with an authorized individual based on an unauthorized voice signature being detected at the second location. Doing so would transmitting an alert notification to a responsible party for the electronic device and improve the owner’s security. (Nakajima, [0002]-[0003])

Regarding claim 19, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 18 above, Guan further teaches wherein the receiving the condition of the environment comprises detecting a presence of (see [0122]; Guan teaches the environment control system may adjust home lighting devices through automatic sensing of movements of persons), the operations further comprising determining an identity and a preference of the . (see [0250]; Guan teaches it is also possible to recognize information related to human or animal subjects using device worn by human or animal subjects, such as GPS devices, mobile phones, smart glasses, smart watches, or any other wearable devices along with other information. For example, the environment control system may detect wearable devices of a human or animal subject or information such as the height of the human or animal subject, and then recognize the identity of the human or animal subject. Therefore, it corresponds to ‘determining an identity and a preference of the individual based upon information derived from a mobile device associated with the individual’)
However, Guan does not explicitly teach … detecting a presence of the authorized individual …, the operations further comprising determining … the authorized individual based upon information derived from a mobile device associated with the individual.
Nakajima from the same or similar field of endeavor teaches … detecting a presence of the authorized individual … (see [0059]; Nakajima: “Process 600 of FIG. 6 a can determine the identity of a current user at step 602. For example, as described above, the current user can have his photograph taken, the current user's voice can be recorded, or an ECG of the current user's heartbeat can be recorded.”), the operations further comprising determining … the authorized individual based upon information derived from a mobile device associated with the individual. (see [0060]; Nakajima: “At step 604, process 600 can determine whether the current user matches an authorized user of the electronic device.”)
The same motivation to combine Guan, Ribbich, and Nakajima set forth for Claim 18 equally applies to Claim 19.

Regarding claim 20, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 18 above, Guan further teaches the operations further comprising:
 transmitting a first signal to a lighting element for an activation of the lighting element (see [0245]; Guan teaches the environment control system may turn on the light in the bedroom at 7 am. See [0088]; Guan teaches communication as used herein generally refers to one-way or two-way signal acquisitions. Signals may include, without limitation to, commands, codes, numbers, texts, images, sounds, videos, and the like. Therefore, the environment control system may transmit the first signal to the light in the bedroom at 7am to turn on it), and 
transmitting a second signal to the lighting element for a deactivation of the lighting element (see [0245]; Guan teaches the environment control system may turn off the air conditioner and light in the bedroom at 7:20 am. See [0088]; Guan teaches communication as used herein generally refers to one-way or two-way signal acquisitions. Signals may include, without limitation to, commands, codes, numbers, texts, images, sounds, videos, and the like. Therefore, the environment control system may transmit the first signal to the light in the bedroom at 7:20 am to turn off it).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Guan in view of Ribbich in view of Nakajima further in view of Foye (Patent no. 5,251,815- hereinafter Foye).
Regarding claim 3, the combination of Guan, Ribbich, and Nakajima teaches all the limitations of claim 1 above; however it does not explicitly teach wherein the at least one remote device is a self-powered damper of a heating, ventilation, and air conditioning system.
Foye from the same or similar field of endeavor teaches wherein the at least one remote device is a self-powered damper of a heating, ventilation, and air conditioning system (see page 3, lines 20-21; Foye teaches each damper assembly 10 in a variable air volume system is designed as a self-powered. See page 2, lines 54-58; Foye teaches an air damper assembly that automatically and iteratively sets the air flow in a terminal of a ventilation system without requiring repeated access to the damper assembly by maintenance personnel. Therefore, the self-powered damper assembly corresponds to ‘a self-powered damper of a heating, ventilation, and air conditioning system’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Guan, Ribbich, and Nakajima to include Foye’s features of a self-powered damper of a heating, ventilation, and air conditioning system. Doing so would avoid wasting avoid the cost and labor in providing power to the inaccessible damper assembly locations. (Foye, page 2, lines 48-51)

Regarding claim 4, the combination of Guan, Ribbich, Nakajima, and Foye teaches all the limitations of claim 3 above, Foye further teaches wherein the self-powered damper is operatively connected to an apparatus that rotates with a movement of air inside duct of the heating, ventilation, and air conditioning system (see Fig.1 and page 5, lines 17- 32; Foye teaches the turbine 26 and the generator 30 operate in two distinct modes. The damper assembly 10 is designed to be self-powered. In the unloaded mode, the turbine 26 freely rotates responsive to the air flow in the duct 25. In its loaded mode, the power storage unit 46 imposes a load on the generator 30, which in turn reduces the ability of the turbine 26 to freely rotate in the air flow in the duct 25. Since the self-powered damper is operatively connected to an apparatus (see Fig. 1) that rotates the air flow in the duct 25, it corresponds to ‘the self-powered damper is operatively connected to an apparatus that rotates with a movement of air inside duct of the heating, ventilation, and air conditioning system’), wherein a rotation of the apparatus charges a battery operatively attached to the self-powered damper (see page 5, lines 33-36; Foye teaches the power storage unit 46 is typically a capacitor which is charged and maintained in a charged state by the rotation of the turbine 26 when the turbine 26 and the generator 30 are operating in the loaded condition), wherein the battery is a power source for the self- powered damper (see page 5, lines 39-40; Foye teaches the power storage unit 46 could be a storage battery or other power storing device).
The same motivation to combine Guan, Ribbich, Nakajima, and Foye set forth for Claim 3 equally applies to Claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (US 20210141351 A1) discloses a system can use inputs from smartphone light and temperature sensors and preconfigured preferences to adjust lighting and heating based on when a person (and their phone) enters or leaves a room (e.g., of a home or office building).
Vangeel (US20180077778A1) discloses environmental conditions within a structure such as a building are monitored and managed to provide occupants optimal conditions (e.g. lighting, temperature, airflow), while at the same time conserving energy.
Peruffo (NPL: “Lighting control with distributed wireless sensing and actuation for daylight and occupancy adaptation” (2015)) discloses based on the sensing information, the central controller computes dimming levels of the luminaires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117